Order granting upon reargument petitioner’s motion for a peremptory order of mandamus, unanimously modified by striking out so much thereof as provides for the payment of salary from the 20th day of July, 1934, and remitting the matter to Special Term to determine the amount due, if any, from May 6, 1935, the date when chapter 734 of the Laws of 1935 became effective, and ás so modified affirmed, without costs. (See Matter of Mullane v. McKenzie, 269N. Y. 369.) Present-—Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.